Citation Nr: 1823866	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety, claimed as posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from December 1977 to November 1979. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).


FINDING OF FACT

The Veteran manifests an acquired psychiatric disorder etiologically related to her service-connected disabilities. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder to include depression and anxiety, claimed as PTSD, to include as secondary to service-connected disabilities, are met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Criteria

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

There are particular requirements for establishing PTSD in 38 C.F.R. §3.304(f), that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). In order to be entitled to service connection for PTSD, there must be medical evidence of PTSD, medical evidence that establishes a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Corroboration of the stressor is not required in a limited number of circumstances, none of which apply to the case at hand.

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability). In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. §1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).




II. Analysis

The Veteran contends that she has an acquired psychiatric disorder that originated in service or, alternatively, is related to her service-connected disabilities, which include degenerative changes of the lumbar spine, bursitis of the left hip, and bilateral lower extremity sensory loss. She notes that she had her first anxiety attack while walking on the top of a B-52 in an aircraft hangar at Loring Air Force Base while in-service. See December 2010 Veteran's Application for Compensation and Pension. She states that following this anxiety attack, she was prescribed medication for sleeplessness and depression, and has been treated for these conditions since that time. Id. She also notes that her service-connected disabilities cause her depression. 

Over the years, the Veteran has received a variety of diagnoses for her mental health condition. Originally, she was thought to have a personality disorder by the examiner who treated her in service; however, upon further review, he revised his diagnosis to one for chronic immature personality under the DSM-II (it should be noted this diagnosis is now obsolete). See April 2015 STR-Medical, pg. 29. In March 1997, she was diagnosed with depressive disorder, and Dr. F.P.H. noted that she had a history of generalized anxiety disorder and dysthymic disorder. See March 1997 Medical Treatment Record - Non-Government Facility, pg. 5. While her more recent medical documents fail to provide a diagnosis of PTSD, they consistently reflect diagnoses of depression and anxiety. See October 2015 CAPRI Records; see also January 2016 CAPRI Records. As such, the Board finds that the Veteran has a current diagnosis for service-connection purposes. 

The record reflects that the Veteran's treatment for her mental health disorder(s) began in service. Her service treatment records (STRs) indicate that she was seen for a psychiatric evaluation at her squadron commander's request in August 1979. See April 2015 STR-Medical, pg. 5. Though the examiner at the time noted that there was no evidence of psychosis, the majority of the remaining entries in her STRs chronicle her mental health. Specifically, the medical staff noted that she continued to have symptoms of depression, anxiety, and insomnia; one note remarked that while she showed significant improvement in her sleep problems, she showed "considerable depression." Id. at 26. One month prior to her discharge from the Air Force, an entry noted the "presence of a probable personality trait disturbance," and the examiner, as noted above, revised his prior diagnosis to a diagnosis of mild to moderate chronic immature personality under the DSM II. Id. at 29. It was at this time that he recommended consideration of administrative separation, and the Veteran was subsequently discharged under honorable conditions one month later.

The third prong of service connection requires a nexus that links the Veteran's current diagnosis to her in-service occurrence(s) or to her service-connected disabilities. The Veteran was diagnosed with chronic dysthymic disorder with anxiety symptoms and a mood disorder (secondary to medical problems with chronic pain) during a VA examination conducted in April 2005 by Dr. C.J. See April 2005 VA Examination. Dr. C.J. specifically noted in her opinion that the Veteran has "a history of previous psychiatric evaluation and treatment while she was in the service and most likely this [is] a continuation of the problems that she has had... [and] it is [Dr. C.J.'s] opinion that [the Veteran's] problems with anxiety and depression [are] most likely caused by or a result of the service-connected disability of her back and neck problems." Id. An addendum submitted in May 2005 reiterated the same opinion, but explained that Dr. C.J. did not examine the Veteran herself regarding her back or neck condition. See June 2005 VA Examination. 

However, also in May 2005, a second doctor, Dr. S.G., opined after a review of the Veteran's file that she thought that the Veteran's mental health issues (which Dr. S.G. described as a personality disorder) had "nothing to do with [the Veteran's] reports of chronic pain." See May 2005 VA Examination. Based on the conflicting opinions, the Board subsequently sought a VA Healthcare (VHA) letter seeking an opinion regarding a nexus for the Veteran's disabilities. Dr. K.D. supported Dr. C.J.'s opinion, noting that it is at least as likely as not that the Veteran is "suffering mental distress as a result of her service-connected medical problems." See April 2018 Medical Opinion. Giving the Veteran the benefit of the doubt, and given the fact that two separate physicians opine that the Veteran's mental health disabilities are at least as likely as not related to her service-connected disabilities, the Board will grant service connection for an acquired psychiatric disorder, secondary to her service-connected disabilities. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety, claimed as PTSD, to include as secondary to the Veteran's service-connected disabilities, is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


